Citation Nr: 0731035	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  02-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
psychiatric condition.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee condition.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee condition.

4.  Entitlement to service connection for tendonitis of the 
right quadriceps muscle.

5.  Entitlement to service connection for tendonitis of the 
left quadriceps muscle.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to May 
1989 and from February to March 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2001 and April 2004 rating decisions.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In this case, additional VA treatment records were submitted 
by the veteran's representative concerning treatment prior to 
the Board's decision; but this evidence was not considered by 
the Board in reaching its decision.

Accordingly, the May 19, 2006 Board decision, addressing the 
issues of increased ratings for a psychiatric condition and 
bilateral knee conditions, and service connection for 
bilateral tendonitis of the quadriceps muscle, is vacated.

                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


